DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to amendments filed on 12/01/2021.
Examiner has replaced to citation of Boss, Gregory J. et al. US Patent (US 8,880,237 B2) with a prior publication of the same document US PG Pub (US 2014/0195068 A1) published on 07/10/2014. 
Applicant’s arguments are moot in view of the new grounds of rejections. 

Claim Status
In the application claims 1, 4-14, 16-17 are pending. Claims 2-3, and 15 have been canceled.
Claims 1,  4, 5, 11, 13 and dependent claims recite the limitation “road screen unit configured to,” and “data acquisition module configured to,” “data processing module configured to,” “data transmission module configured to,” “display module configured to,” “data collecting sub-module configured to,” “data receiving sub-module configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the 
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figure description, especially Figures 1, and 3.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parents Application No. CN201910059227.6, filed January 22, 2019. Acknowledgment is additionally made of 

Specification
Amendments to the specification filed on 05/20/2020 are accepted. 

Claim Objections
Claims 1, 7, 9, 11, 13 and 17  are objected to because of the following informalities:  
Claim 1 and 11 recite, “the data processing module is configured to generate the identification code of the vehicle when there is no identification code in the characteristic data…” It is unclear how does the data processing module “generate the identification code” from thin air, without reading the specification into the claims. Claims 1 and 11 are objected, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: algorithm for generating the identification code based on “vehicle color+vehicle type+the number of the vehicle in all vehicles driving into the communication range+the number of the vehicle in all vehicles currently within the communication range.”
Claim 1, 11, 13 recite, “determining, based on the distance, whether it is abnormal that the vehicle has not passed the end point of the communication range of the current road screen unit; and generating the alarm information in a case of abnormality.” Applicant is requested to positively recite this limitation and remove  condition is normal or abnormal that the vehicle has not passed the end point of the communication range of the current road screen unit; and generating the alarm information if the condition is abnormal.”
Claim 7 and 17 recite, “and/ or…” Applicant is requested to amend that to either “and” or “or” to remove the ambiguity from the claims. 
Claim 9 is objected to due to the clarity of the language claimed, and although the Examiner understand the subject matter Applicant is trying to claim, Examiner is interpreting the claim language as follows: “wherein the current road screen unit communicates with a next road screen unit in the driving direction, and communicates, when the next road screen unit fails to communicate with the current road screen, with a third road screen unit following the next road screen unit in the driving direction, and if the communication with third road screen unit fails, the current road screen unit communicates continues to find [until] an nth [[normal] road screen unit [is found] that can establish communication with the current road screen unit and the nth road screen unit is then taken as the next road screen unit of the current road screen unit.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the possession of the claimed invention. Furthermore, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites, “communicates, when the next road screen unit fails, with a road screen unit following the next road screen unit in the driving direction, until a normal road screen unit is found and taken as the next road screen unit of the current road screen unit.” However, claim 1 has established, “wherein the communication range of each road screen unit is a range between the road screen unit and a next road screen unit in a driving direction…” Furthermore, specification fail to teach and enable one of ordinary skilled in the art that the current road screen unit can communicates with the nth unit, wherein the nth unit is possibly miles from the current unit, specification explicitly states that the communication range is only till the next road screen unit in the driving direction, as stated in the preceding claim and the specification. The specification explicitly states, “a communication range of each road screen unit being a range between the road screen unit and a next road screen unit in a driving direction.” See ¶ 0057 of the PG Pub. Furthermore, the specification repeat the exact language of the claims without enabling one of ordinary skilled in the art how does the road screen unit communicates with the nth unit, wherein the nth unit is possibly miles from the current unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “communicates, when the next road screen unit fails, with a road screen unit following the next road screen unit in the driving direction, until a normal road screen unit is found and taken as the next road screen unit of the current road screen unit.” However, claim 1 has already established, “wherein the communication range of each road screen unit is a range between the road screen unit and a next road screen unit in a driving direction…” Then, it is unclear how does the road screen unit can communicates the nth unit, wherein the nth unit is possibly miles from the current unit, if the communication range is only till the next road screen unit in the driving direction, as explicitly stated in the preceding claim. Therefore, it is unclear the subject matter which the inventor or a joint inventor regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1-6, 10-16 are being rejected under 35 U.S.C. 103 as being unpatentable over Pfleging et al. (Pfleging; U.S. Patent 7,010,397 B1), in view of Boss et al. (Boss; U.S. Pub. US 2014/0195068 A1), and further in view of Saigusa (US 2017/0369055 A1).
Consider claim 1, Pfleging discloses the aspects of the road screen networking system, comprising a plurality of road screen units (Pfleging teaches, “FIG. 1 shows exemplary intelligent stop street sign 10 and speed limit street sign 12 each capable of transmitting a wireless signal that can be received within areas 14 and 16, respectively. The street signs are disposed along a road 18 which an exemplary vehicle 20 is traveling in the direction as indicated by arrow 22.” See Col. 2 lines 34-39); 
Pfleging teaches, wherein each road screen unit is configured to acquire information of vehicles within its communication range and to provide the information to the vehicles within the communication range (Pfleging teaches, “[v]ehicle 20 which may for example comprise a car or truck utilizes an antenna 30 coupled to a communication apparatus 32 configured for reception and processing of the signals transmitted by intelligent street signs. As shown in FIG. 1, vehicle 20 is just entering the area 14 in which the signal transmitted by the intelligent stop sign 10 can be received. As vehicle 20 travels in the direction as indicated by arrow 22, it will pass through area 14, enter a region 34 in which no intelligent street sign signal is present, and enter area 16 in which the signal from intelligent speed limit street sign 12 is present. Thus, the vehicle 20 will receive the signal from sign 10 while in area 14 and will receive the signal from sign 12 while in area 16. In the illustrative example, areas 14 and 16 do not overlap so that a region 34 exists in which no street sign signal will be received by vehicle 20. However, street signs can be disposed such that overlapping coverage See Col. 2 lines 51-67); and 
Pfleging teaches, wherein the communication range of each road screen unit is a range between the road screen unit and a next road screen unit in a driving direction (Pfleging teaches, “[v]ehicle 20 which may for example comprise a car or truck utilizes an antenna 30 coupled to a communication apparatus 32 configured for reception and processing of the signals transmitted by intelligent street signs. As shown in FIG. 1, vehicle 20 is just entering the area 14 in which the signal transmitted by the intelligent stop sign 10 can be received. As vehicle 20 travels in the direction as indicated by arrow 22, it will pass through area 14, enter a region 34 in which no intelligent street sign signal is present, and enter area 16 in which the signal from intelligent speed limit street sign 12 is present. Thus, the vehicle 20 will receive the signal from sign 10 while in area 14 and will receive the signal from sign 12 while in area 16. In the illustrative example, areas 14 and 16 do not overlap so that a region 34 exists in which no street sign signal will be received by vehicle 20. However, street signs can be disposed such that overlapping coverage areas exist.” See Col. 2 lines 51-67).
Pfleging discloses transmission to and from the vehicle; however Pfleging does not explicitly state each road screen unit is configured to acquire information of vehicles.
In the same field of endeavor, intelligent road signs, Boss teaches, “[i]n embodiments, the intelligent road signs are capable of receiving information from vehicles, as well as a plurality of environmental sensors. The vehicle information can include, for example, current speed of vehicle, tire conditions, brake pad conditions, current weight of vehicle with passengers and gear, weight of trailer if any, number of axles on trailer, and/or activation of safety features, e.g., anti-lock brakes, traction See ¶ 0015. Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within range of the display.” See ¶ 0017).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Pfleging with the teachings of Boss to “calculate and display speeds for different vehicles, even See ¶ 0017.

Boss further teaches wherein each road screen unit comprises: a data acquisition module, a data processing module, and a data transmitting module (Boss Figure 1 and associated discussions, See ¶ 0027-0029); 
Boss further teaches the data acquisition module is configured to acquire, when a vehicle enters the communication range of a current road screen unit, characteristic data of the vehicle and a speed of the vehicle (Boss teaches, “[i]n embodiments, the intelligent road signs are capable of receiving information from vehicles, as well as a plurality of environmental sensors. The vehicle information can include, for example, current speed of vehicle, tire conditions, brake pad conditions, current weight of vehicle with passengers and gear, weight of trailer if any, number of axles on trailer, and/or activation of safety features, e.g., anti-lock brakes, traction control, etc., as well as a whole host of other vehicle parameters. On the other hand, the plurality of environmental sensors can include, for example, hygrometers, anemometers, thermometers, etc., as well as a host of road sensors and/or monitoring stations to See ¶ 0015.); 
Boss further teaches the characteristic data comprises vehicle characteristic information or an identification code (Boss teaches, “[i]n an aspect of the invention, a computer system for calculating a vehicle's recommended speed comprises a CPU, a computer readable memory and a computer readable storage media. The computer system comprises first program instructions to obtain vehicle information. The computer system comprises second program instructions to obtain conditions outside of the vehicle. The computer system comprises third program instructions to calculate the recommended speed of the vehicle while traverse a portion of a road. The calculating is based on the obtained vehicle information, conditions outside of the vehicle, road configuration and historical information related to the portion of the road. The computer system comprises fourth program instructions to provide the recommended speed to the vehicle by displaying it on a roadside sign with additional information comprising at least one of: vehicle identification, weather conditions, road conditions, and road configuration. The first, second, third and fourth program instructions are stored on the computer readable storage media for execution by the CPU via the computer readable memory.” See ¶ 0007); 
Boss further teaches the data processing module is configured to generate the Boss teaches, “[s]o, for example, if the system informs a minivan that the safe speed for the upcoming cloverleaf is 20 mph and its raining and the minivan actually starts to slip (measured by lateral movement by radar or antilock brake activation) then it will adjust the displayed speed limit to 17 mph for future cars of similar design that is a predetermined distance or time, e.g., 30 seconds, away from entering the cloverleaf. If a sports car is told 20 mph and it starts increasing speed in the curve that could be an indication that the displayed speed limit could be increased to 25 mph, etc.” See ¶ 0064); 
Boss further teaches the data transmitting module is configured to transmit the identification code and the speed of the vehicle to the vehicle that enters the communication range (Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers See ¶ 0017), and to transmit the road information to vehicle-mounted units within the communication range of the current road screen unit (Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within range of the display.” See ¶ 0017).
Boss further teaches wherein the data processing module is configured to update road information and generate alarm information according to the speeds of individual vehicles within the communication range of the current road screen unit by operations comprising: calculating, for each vehicle within the communication range of the current road screen unit, a distance between the vehicle and an end point of the communication range of the current road screen unit according to the speed of the vehicle and a time point when the speed of the vehicle is acquired (Boss teaches, “[i]n an aspect of the See ¶ 0007. Boss teaches, “[i]n embodiments, the road sign can be, for example, an LED sign, and the wireless communication for receiving and transmitting information can be an RF wireless communication, a WiFi wireless point to point access, or a Wi-Fi wireless via a TCP/IP network, to name a few examples. In embodiments, an RF communication can be used for line of sight communications between the intelligent road sign and any plurality of vehicles or emergency personnel. This type of communication is traditionally less expensive than hardwiring installation, and can support transmission distance of up to 2 miles. On the other hand, Wi-Fi wireless point to point access can operate in the 2.4 GHz range and can transmit from 1 to 11 megabytes per second. While the transmission throughput is greater, the See ¶ 0029); 
Boss further teaches determining, based on the distance, whether it is abnormal that the vehicle has not passed the end point of the communication range of the current road screen unit (Boss teaches, [i]n additional embodiments, due to the fact that there are many different monitoring stations 250 and sensors 200 along the route of travel, vehicle information can constantly be updated to ensure that the vehicle is within safe speed limits based on many different factors discussed herein. The updated speed can be provided as the vehicle is traversing a different portion of the road based on a location of the vehicle on the portion of the road, in addition to any combination of factors described herein. In fact, even after the vehicles 100a, 100b have passed the display 26, updated information can still be communicated directly to the vehicles 100a, 100b. This information can be transmitted directly from the computing device 12, via a wireless network/radio system.” See ¶ 0053); and generating the alarm information in a case of abnormality (Boss teaches, [t]he steps of 405-420 can be repeated. For example, as a vehicle is entering a turn, the systems and processes of the present invention can continue to obtain vehicle information and use such information to provide an updated speed. This additional information can be tire slippage, skidding, anti-lock brake activation, activation of traction control, slowing down or speeding up of the See ¶ 0059).

With respect to, a road screen unit which may update the relative distance between vehicles according to the speed of each vehicle, and to determine whether the current vehicle is abnormal according to the calculated distance and to recommend an appropriate driving speed for a next vehicle based on the current speed of the vehicle with other external conditions, in an analogous art,  Saigusa teaches, “apparatus for predicting traffic conditions and controlling a host vehicle based on the predicted conditions for travel along a path.” See abstract. Saigusa teaches, “vehicles disposed ahead of a subject vehicle that are either stopped or traveling at a slower speed (or that are decelerating at a higher rate of deceleration) than the subject vehicle may cause or otherwise require the subject vehicle to stop or reduce its speed to avoid a collision. The immediacy of this requirement to stop or reduce speed is dictated by the distance between the subject vehicle and the one or more other vehicles” See ¶ 0003. Saigusa teaches, “Vehicles, users, and infrastructure equipped with DSRC systems may communicate with each other, with remote DSRC compatible transceivers over a network, or with roadside equipment (such as transport related infrastructure). The range of DSRC is typically about 300 meters, with some systems having a maximum See ¶ 0038. Saigusa teaches, “V2V transceiver 106 can collect traffic data from other DSRC transceivers that can be configured for a vehicle, pedestrian, bicycle, building, tower, billboard, traffic signal, roadway sign, or any transport related entity or user. A display operationally connected to a DSRC transceiver can also display any messages, maps, vehicle locations, data, images, alerts, and warnings transmitted to or received from DSRC users in vehicle communication network 200.” See ¶ 0078. Saigusa teaches, “Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction. For example, a safe time headway distance can depend on one or more adaptive factors, such as but not limited to a tailgating vehicle speed, the host vehicle 104 speed, the remote vehicle 110 speed, and a distance between the host vehicle and the remote vehicle 110.” See ¶ 0118.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pfleging-Boss and dynamically determining Saigusa ¶ 0118. 

Consider claim 4, Boss further teaches the aspects of the road screen networking system of claim 2, wherein the road screen unit further comprises a display module, and the display module is configured to display the road information (Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within range of the display.” See ¶ 0017).

Consider claim 5, Boss further teaches the aspects of the road screen networking system of claim 1, wherein the data acquisition module comprises 

the data collecting sub-module is configured to acquire the characteristic data of the vehicle and the speed of the vehicle (Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within range of the display.” See ¶ 0017); 
Boss teaches, the data receiving sub-module is configured to receive the identification code and the speed of the vehicle sent by the vehicle-mounted unit (Boss teaches, [t]he present invention generally relates to computing systems, and more particularly, to systems and methods for providing customized information to a driver of a vehicle. More specifically, the present invention relates to computing systems, and more specifically, to systems and methods for providing intelligent road signs based on See ¶ 0014), which is installed inside a vehicle entering into the communication range of the current road screen unit from the communication range of a previous road screen unit in the driving direction (Boss teaches, [i]n additional embodiments, due to the fact that there are many different monitoring stations 250 and sensors 200 along the route of travel, vehicle information can constantly be updated to ensure that the vehicle is within safe speed limits based on many different factors discussed herein. The updated speed can be provided as the vehicle is traversing a different portion of the road based on a location of the vehicle on the portion of the road, in addition to any combination of factors described herein. In fact, even after the vehicles 100a, 100b have passed the display 26, updated information can still be communicated directly to the vehicles 100a, 100b. This information can be transmitted directly from the computing device 12, via a wireless network/radio system.” See ¶ 0053); and generating the alarm information in a case of abnormality (Boss teaches, [t]he steps of 405-420 can be repeated. For example, as a vehicle is entering a turn, the systems and processes of the present invention can continue to obtain vehicle information and use such information to provide an updated speed. This additional information can be tire slippage, skidding, anti-lock See ¶ 0059. Also see current and next road screen discussion of Pfleging Figure 1).

Consider claim 6, Boss further teaches the aspects of the road screen networking system of claim 5, wherein the data receiving sub-module overrides the data collecting sub-module in acquiring the characteristic data of the vehicle and the speed of the vehicle (Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within See ¶ 0017
Boss teaches, [t]he present invention generally relates to computing systems, and more particularly, to systems and methods for providing customized information to a driver of a vehicle. More specifically, the present invention relates to computing systems, and more specifically, to systems and methods for providing intelligent road signs based on individual vehicle data and/or environmental and/or road conditions. In embodiments, the intelligent road signs can provide customized information to a driver of a vehicle. The customized information can be based on vehicle parameters, e.g., current speed, type of vehicle, tire pressure, etc., received from a vehicle, as well as sensed, detected and/or monitored conditions, e.g., road conditions, weather conditions, etc. Advantageously, using this information, the systems and methods of the present invention can customize display information to and for individual vehicles.” See ¶ 0014. 
Boss teaches, [i]n additional embodiments, due to the fact that there are many different monitoring stations 250 and sensors 200 along the route of travel, vehicle information can constantly be updated to ensure that the vehicle is within safe speed limits based on many different factors discussed herein. The updated speed can be provided as the vehicle is traversing a different portion of the road based on a location of the vehicle on the portion of the road, in addition to any combination of factors described herein. In fact, even after the vehicles 100a, 100b have passed the display 26, updated information can still be communicated directly to the vehicles 100a, 100b. This information can be transmitted directly from the computing device 12, via a wireless network/radio system.” See ¶ 0053.
 Boss teaches, [t]he steps of 405-420 can be repeated. For example, as a See ¶ 0059)

Consider claim 10, Boss further teaches the aspects of the road screen networking system of claim 2, wherein the road information further comprises road conditions within the communication range of the current road screen unit (Boss teaches, [t]he present invention generally relates to computing systems, and more particularly, to systems and methods for providing customized information to a driver of a vehicle. More specifically, the present invention relates to computing systems, and more specifically, to systems and methods for providing intelligent road signs based on individual vehicle data and/or environmental and/or road conditions. In embodiments, the intelligent road signs can provide customized information to a driver of a vehicle. The customized information can be based on vehicle parameters, e.g., current speed, type of vehicle, tire pressure, etc., received from a vehicle, as well as sensed, detected and/or monitored conditions, e.g., road conditions, weather conditions, etc. See ¶ 0014).

Consider claim 11, Pfleging discloses the aspects of the vehicle-mounted unit installed on a vehicle and comprising a data transmitting (Pfleging discloses, “[a]n input/output (I/O) module 52 is coupled to CPU 44 and supports communications with external elements, i.e. the receipt of incoming data to computer 42 and the transmission of outgoing data from computer 42.” See Col. 3 lines 12-15) module and a data receiving module (Pfleging discloses, “[t]he receiver 40 receives the RF signals transmitted from the intelligent street signs and demodulates the received RF signals into binary data that is transmitted to the I/O module 52. This binary data is processed by CPU 44 in accordance with stored program instructions to parse the binary data into predetermined fields or binary bytes. The information (values) contained in the binary bytes is compared against values stored in computer 42 in order to determine what information has been conveyed. A further discussion of the communication protocol and the significance of data in predetermined fields are provided below in association with FIG. 3.” See Col. 3 lines 16-27); 
Pfleging discloses, wherein the data transmitting module is configured to transmit an identification code (i.e. 1, 2, 3, 4), (Pfleging discloses, “FIG. 3 shows an illustrative communication protocol in which a series of binary bytes form a packet 70 that is decoded by receiver 40 and transmitted to computer 42 for interpretation. The packet 70 is divided into a plurality of fields where each field may contain a value that can be correlated into corresponding information by the computer 42 by comparing the See Col. 3 line 47- Col. 4 line 4); and 

Pfleging discloses, wherein the data receiving module is configured to receive the speed and identification code of the vehicle and road information from the road screen unit, (Pfleging discloses, “FIG. 3 shows an illustrative communication protocol in which a series of binary bytes form a packet 70 that is decoded by receiver 40 and transmitted to computer 42 for interpretation. The packet 70 is divided into a plurality of fields where each field may contain a value that can be correlated into corresponding information by the computer 42 by comparing the values in the fields to predetermined value stored in the computer associated with corresponding information. For example, field 72 may contain a value that defines the number of fields or bytes contained in See Col. 3 line 47- Col. 4 line 4).
Pfleging discloses transmission to and from the vehicle; however Pfleging does not explicitly state each road screen unit is configured to acquire information of vehicles.
In the same field of endeavor, intelligent road signs, Boss teaches, “[i]n embodiments, the intelligent road signs are capable of receiving information from vehicles, as well as a plurality of environmental sensors. The vehicle information can include, for example, current speed of vehicle, tire conditions, brake pad conditions, current weight of vehicle with passengers and gear, weight of trailer if any, number of axles on trailer, and/or activation of safety features, e.g., anti-lock brakes, traction control, etc., as well as a whole host of other vehicle parameters. On the other hand, the plurality of environmental sensors can include, for example, hygrometers, anemometers, thermometers, etc., as well as a host of road sensors and/or monitoring stations to determine traffic congestion, traffic speed, obstructions, e.g., fallen trees, See ¶ 0015.  Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within range of the display.” See ¶ 0017.
Boss teaches, a speed of the vehicle stored by the vehicle to a road screen unit, Boss teaches, “the illustrative environment 10 can be a remote infrastructure which receives information from a vehicle and environment sensors, detectors, monitors, etc., as described herein, and calculates speed using this information. The calculated speed can then be transmitted this information to a remote road sign which is equipped with communication devices, e.g., wireless or wired communications.” See ¶ 0027. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to See ¶ 0017.
With respect to, a road screen unit which may update the relative distance between vehicles according to the speed of each vehicle, and to determine whether the current vehicle is abnormal according to the calculated distance and to recommend an appropriate driving speed for a next vehicle based on the current speed of the vehicle with other external conditions, in an analogous art,  Saigusa teaches, “apparatus for predicting traffic conditions and controlling a host vehicle based on the predicted conditions for travel along a path.” See abstract. Saigusa teaches, “vehicles disposed ahead of a subject vehicle that are either stopped or traveling at a slower speed (or that are decelerating at a higher rate of deceleration) than the subject vehicle may cause or otherwise require the subject vehicle to stop or reduce its speed to avoid a collision. The immediacy of this requirement to stop or reduce speed is dictated by the distance between the subject vehicle and the one or more other vehicles” See ¶ 0003. Saigusa teaches, “Vehicles, users, and infrastructure equipped with DSRC systems may See ¶ 0038. Saigusa teaches, “V2V transceiver 106 can collect traffic data from other DSRC transceivers that can be configured for a vehicle, pedestrian, bicycle, building, tower, billboard, traffic signal, roadway sign, or any transport related entity or user. A display operationally connected to a DSRC transceiver can also display any messages, maps, vehicle locations, data, images, alerts, and warnings transmitted to or received from DSRC users in vehicle communication network 200.” See ¶ 0078. Saigusa teaches, “Headway can be defined as the distance between a first vehicle and a second vehicle in front of the first vehicle on a road or path. A time headway distance can be defined as a measurement of the time past a set point between a first and second vehicle on the road or path. The time headway distance calculations of the embodiments can include preset times and/or distances that can be selectively determined based upon one or more factors that can affect braking distance and/or driver reaction time for braking such as but not limited to speed (e.g., slower speeds require less distance to stop), road conditions (e.g., snow or water covered roads 102 can require more time to stop), weather conditions (e.g., rain can affect driver perception), road topography (e.g., curves or hills can require more lead time to stop), etc., or any other condition that can affect vehicle braking and/or driver reaction. For example, a safe time headway distance can depend on one or more adaptive factors, such as but not limited to a tailgating vehicle speed, the host vehicle 104 speed, the remote vehicle 110 speed, and a distance between the host vehicle and See ¶ 0118.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pfleging-Boss and dynamically determining relative distances between vehicles on the road using V2I roadways signs, and instruct the following vehicle to slow down if any abnormal condition detected, i.e. reduce speed, or change in distance is detected with the vehicle ahead, as anticipated by Saigusa ¶ 0118. 

Consider claim 12, Pfleging further discloses the aspects of the vehicle-mounted unit of claim 11, further comprising a display module configured to display the road information (Pfleging discloses, [a] user input device 54 such as a keyboard, mouse or touch screen provides a means for inputting user information and commands to computer 42. A user display 56 such as an LCD screen provides a means for displaying information to the user. A vehicle display 58 such as a vehicle dashboard display module provides a further means for displaying information to the user. An exemplary navigation system 60 such as a GPS system is capable of providing location related information to and receiving location related information from computer 42. A vehicle input/output module 62 provides an interface by which the computer 42 can receive information generated by the vehicle's electronic system, e.g. the speed of the vehicle, and can transmit control signals to the vehicle's electronic system, e.g. turn-on headlights, blow the horn, etc. It will be apparent that these are merely examples of the various inputs and controls that can be utilized depending upon the desired application. Examples of the operation of computer 42 in conjunction with the peripheral devices are See Col. 3 lines 28-45… Pfleging discloses, “[a]ssuming that the speed of the vehicle is available to computer 42 from module 62, an alert may be provided to the driver if the speed of the vehicle is not being reduced at a sufficient rate after entering area 14. For example, the alert may consist of displaying a large flashing stop sign symbol and/or providing an audible alert, e.g. sounding the horn. While the vehicle is within area 16, the applicable speed limit can be displayed and an alert can be provided to the driver if the current speed of the vehicle exceeds the speed limit or exceeds the speed limit by a predetermined percentage.” See Col. 5 lines 1-11).

Consider claim 13, Pfleging discloses the aspects of the operating method of a road screen networking system comprising a plurality of road screen units (Pfleging teaches, “FIG. 1 shows exemplary intelligent stop street sign 10 and speed limit street sign 12 each capable of transmitting a wireless signal that can be received within areas 14 and 16, respectively. The street signs are disposed along a road 18 which an exemplary vehicle 20 is traveling in the direction as indicated by arrow 22.” See Col. 2 lines 34-39); 
Pfleging teaches, a communication range of each road screen unit being a range between the road screen unit and a next road screen unit in a driving direction (Pfleging teaches, “[v]ehicle 20 which may for example comprise a car or truck utilizes an antenna 30 coupled to a communication apparatus 32 configured for reception and processing of the signals transmitted by intelligent street signs. As shown in FIG. 1, vehicle 20 is just entering the area 14 in which the signal transmitted by the intelligent stop sign 10 can be received. As vehicle 20 travels in the direction as indicated by arrow See Col. 2 lines 51-67), 
the operating method comprising: 
acquiring, when a vehicle enters the communication range of a current road screen unit, an identification code of the vehicle and a speed of the vehicle (i.e. 1, 2, 3, 4), (Pfleging discloses, “FIG. 3 shows an illustrative communication protocol in which a series of binary bytes form a packet 70 that is decoded by receiver 40 and transmitted to computer 42 for interpretation. The packet 70 is divided into a plurality of fields where each field may contain a value that can be correlated into corresponding information by the computer 42 by comparing the values in the fields to predetermined value stored in the computer associated with corresponding information. For example, field 72 may contain a value that defines the number of fields or bytes contained in packet 70. Field 74 may contain a value that identifies the type or types of vehicles for which the information is relevant. For example values of 1, 2, 3 or 4 in field 74 may correspond to all vehicles, cars, trucks under a specified weight and trucks over a specified weight, respectively. It will be understood that various additional or alternate values could be utilized for field 74 in order to distinguish information intended for only certain vehicles or types of vehicles. The use of such a field 74 enables computer 42 to easily and See Col. 3 line 47- Col. 4 line 4); 
Pfleging discloses, updating road information and generating alarm information according to the speeds of individual vehicles within the communication range of the current road screen unit (Pfleging discloses, “[a]ssuming that the speed of the vehicle is available to computer 42 from module 62, an alert may be provided to the driver if the speed of the vehicle is not being reduced at a sufficient rate after entering area 14. For example, the alert may consist of displaying a large flashing stop sign symbol and/or providing an audible alert, e.g. sounding the horn. While the vehicle is within area 16, the applicable speed limit can be displayed and an alert can be provided to the driver if the current speed of the vehicle exceeds the speed limit or exceeds the speed limit by a predetermined percentage.” See Col. 5 lines 1-11).
Pfleging discloses transmission to and from the vehicle; however Pfleging does not explicitly state each road screen unit is configured to acquire information of vehicles.
In the same field of endeavor, intelligent road signs, Boss teaches the road information comprising at least relative distances between vehicles within the communication range of the current road screen unit (Scenario 1, 2 and associated discussions especially: Boss teaches, “[s]o, for example, if the system informs a minivan that the safe speed for the upcoming cloverleaf is 20 mph and its raining and the minivan actually starts to slip (measured by lateral movement by radar or antilock See ¶ 0064); and transmitting the identification code and the speed of the vehicle to the vehicle that enters the communication range, and transmitting the road information to vehicle-mounted units within the communication range of the current road screen unit, (Boss teaches, “[i]n embodiments, the intelligent road signs are capable of receiving information from vehicles, as well as a plurality of environmental sensors. The vehicle information can include, for example, current speed of vehicle, tire conditions, brake pad conditions, current weight of vehicle with passengers and gear, weight of trailer if any, number of axles on trailer, and/or activation of safety features, e.g., anti-lock brakes, traction control, etc., as well as a whole host of other vehicle parameters. On the other hand, the plurality of environmental sensors can include, for example, hygrometers, anemometers, thermometers, etc., as well as a host of road sensors and/or monitoring stations to determine traffic congestion, traffic speed, obstructions, e.g., fallen trees, animals on the road, etc. In embodiments, road sensors can be embedded within the roadway to determine traffic patterns, which information can be wirelessly transmitted to the intelligent road sign. The intelligent road signs can also receive information from traffic signals as well as safety personnel, e.g., police officers, emergency workers, work crews, etc.” See ¶ 0015. Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at See ¶ 0017
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Pfleging with the teachings of Boss to “calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria, dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc., provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time and transmit individualized information directly to vehicles within range of the display,” as taught by Boss, See ¶ 0017.

Boss further teaches wherein the updating road information and generating alarm information according to the speeds of individual vehicles within the communication 
calculating, for each vehicle within the communication range of the current road screen unit (Boss teaches, “[i]n embodiments, the road sign can be, for example, an LED sign, and the wireless communication for receiving and transmitting information can be an RF wireless communication, a WiFi wireless point to point access, or a Wi-Fi wireless via a TCP/IP network, to name a few examples. In embodiments, an RF communication can be used for line of sight communications between the intelligent road sign and any plurality of vehicles or emergency personnel. This type of communication is traditionally less expensive than hardwiring installation, and can support transmission distance of up to 2 miles. On the other hand, Wi-Fi wireless point to point access can operate in the 2.4 GHz range and can transmit from 1 to 11 megabytes per second. While the transmission throughput is greater, the transmission distance is less than lower frequency RF modems. Wi-Fi wireless via a TCP/IP network can use existing TCP/IP (Ethernet) network and Wi-Fi access points. This setup allows multiple users to communicate with the intelligent sign and/or illustrative environment 10. The present invention also contemplates that components can be hardwired to one another, e.g., hardwire the server 12 to the display 26 and any combination of remote sensors, detectors, monitors, etc.” See ¶ 0029), a distance between the vehicle and an end point of the communication range of the current road screen unit according to the speed of the vehicle and a time point when the speed of the vehicle is acquired (Boss teaches, “[s]o, for example, if the system informs a minivan that the safe speed for the upcoming cloverleaf is 20 mph and its raining and the minivan actually starts to slip (measured by lateral movement by radar or antilock brake activation) then it will adjust See ¶ 0064); 
determining, based on the distance, whether it is abnormal that the vehicle has not passed the end point of the communication range of the current road screen unit (Boss teaches, [i]n additional embodiments, due to the fact that there are many different monitoring stations 250 and sensors 200 along the route of travel, vehicle information can constantly be updated to ensure that the vehicle is within safe speed limits based on many different factors discussed herein. The updated speed can be provided as the vehicle is traversing a different portion of the road based on a location of the vehicle on the portion of the road, in addition to any combination of factors described herein. In fact, even after the vehicles 100a, 100b have passed the display 26, updated information can still be communicated directly to the vehicles 100a, 100b. This information can be transmitted directly from the computing device 12, via a wireless network/radio system.” See ¶ 0053); and 
generating the alarm information in a case of abnormality (Boss teaches, [t]he steps of 405-420 can be repeated. For example, as a vehicle is entering a turn, the systems and processes of the present invention can continue to obtain vehicle information and use such information to provide an updated speed. This additional information can be tire slippage, skidding, anti-lock brake activation, activation of traction control, slowing down or speeding up of the vehicle, change in road conditions, See ¶ 0059).

Consider claim 14, Boss further discloses the aspects of the operation method of claim 13, wherein the acquiring the identification code of the vehicle comprises:
acquiring characteristic data of the vehicle, and generating the identification code according to the characteristic data of the vehicle (Boss teaches, “[i]n embodiments, the intelligent road signs are capable of receiving information from vehicles, as well as a plurality of environmental sensors. The vehicle information can include, for example, current speed of vehicle, tire conditions, brake pad conditions, current weight of vehicle with passengers and gear, weight of trailer if any, number of axles on trailer, and/or activation of safety features, e.g., anti-lock brakes, traction control, etc., as well as a whole host of other vehicle parameters. On the other hand, the plurality of environmental sensors can include, for example, hygrometers, anemometers, thermometers, etc., as well as a host of road sensors and/or monitoring stations to determine traffic congestion, traffic speed, obstructions, e.g., fallen trees, animals on the road, etc. In embodiments, road sensors can be embedded within the roadway to determine traffic patterns, which information can be wirelessly transmitted to the intelligent road sign. The intelligent road signs can also receive information from traffic See ¶ 0015.).

Consider claim 16, Boss further teaches the aspects of the operation method of claim 13, further comprising: 
displaying the road information on a display module (Boss teaches, “[b]y using this information, the systems and methods of the present invention can calculate and display speeds for different vehicles, even when multiple vehicles approach the sign at the same time, based on different criteria. The systems and methods of the present invention can also dynamically adjust a speed limit (or other indicator) based on parameters collected from the vehicle and other external conditions, e.g., weather, condition of road, etc. In further embodiments, the systems and methods of the present invention can provide displays which are individually customized to a vehicle, which assist the driver to visually associate the sign's display with their individual vehicle thus avoiding confusion when multiple drivers observe the road sign at the same time. In still further embodiments, the systems and methods of the present invention can transmit individualized information directly to vehicles within range of the display.” See ¶ 0017).

Claims 7-9, 17 are being rejected under 35 U.S.C. 103 as being unpatentable over Pfleging and Boss, in view of Saigusa (US 2017/0369055 A1), and further in view of Hawkes et al. (Hawkes; U.S. Patent Application Publication 2013/0038461 A1).
Consider claim 7, Pfleging and Boss does not explicitly state transmitting between road side units.
Hawkes teaches the aspects of the road screen networking system of claim 5, wherein the data transmitting module is further configured to: 
when a vehicle passes a starting point of the communication range of the current road screen unit, transmit a vehicle passing identification to the data receiving sub-module of a previous and/or next road screen unit in the driving direction (Hawkes teaches, “[0019] With reference to FIG. 1, FIG. 1 is a system diagram in which aspects of the invention may be practiced. In one aspect, a vehicle speed control system 100 having a plurality of road markers 102 is disclosed. As one example, the road markers 102 may be wireless intelligent road markers (WIRMS) 102 and will hereinafter be referred to as WIRMS. As one example, WIRMS 102 may communicate messages with one another in combination with a plurality of WIRM gateways 110, a traffic management station 120, and traffic authorities. However, as will be described, in some aspects, WIRMS 102 may not communicate with one another and/or may be wired. [0020] WIRMS 102 may be commanded to emit a light for a pre-determined or pre-set period of time. Further, WIRMS 102 may be used to emit a light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern. In this way, if a vehicle 130 is traveling at the desired speed limit, then the strobe pattern appears static to a driver of the vehicle. Further, a message from a traffic authority (e.g., a traffic management station 120, an emergency vehicle 136, or from another authorized source) may increase or decrease the timing sequence of the strobe pattern to increase or decrease the speed limit to the desired speed limit. [0025] Thus, as examples, if the WIRMS 104, 106 communicate with one another, this reduced [0027] In this way, WIRMS 102 may provide visual clues to drivers to enhance safety. In order to accomplish this, as previously described, the WIRMS 102 use lights that illuminate in a variety of strobe patterns to designate desired speeds. As one example, the WIRMS 102 may be used to emit light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern, so that, if a vehicle is traveling at the desired speed limit, the strobe pattern appears static to a driver of the vehicle. It should be noted that if the vehicle 130 is traveling above the desired speed limit, the strobe pattern appears to be coming towards the driver of the vehicle. On the other hand, if the vehicle 130 is traveling below the desired speed limit, the strobe pattern appears to moving away from the driver of the vehicle. Therefore, the driver can easily identify that they are driving at the requested speed limit.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Pfleging-

Consider claim 8, Hawkes further teaches the aspects of the road screen networking system of claim 7, wherein, if a vehicle passing identification transmitted by the data transmitting module of the next road screen unit in the driving direction is received, the vehicle corresponding to the vehicle passing identification is considered to have passed an end point of the communication range of the current road screen unit (Hawkes teaches, “[0019] With reference to FIG. 1, FIG. 1 is a system diagram in which aspects of the invention may be practiced. In one aspect, a vehicle speed control system 100 having a plurality of road markers 102 is disclosed. As one example, the road markers 102 may be wireless intelligent road markers (WIRMS) 102 and will hereinafter be referred to as WIRMS. As one example, WIRMS 102 may communicate messages with one another in combination with a plurality of WIRM gateways 110, a traffic management station 120, and traffic authorities. However, as will be described, in some aspects, WIRMS 102 may not communicate with one another and/or may be wired. [0020] WIRMS 102 may be commanded to emit a light for a pre-determined or pre-set period of time. Further, WIRMS 102 may be used to emit a light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern. In this way, if a vehicle 130 is traveling at the desired speed limit, then the strobe pattern appears static to a driver of the vehicle. Further, a message from a traffic authority (e.g., a traffic management station 120, an emergency vehicle 136, or from another authorized source) may increase or decrease the timing [0025] Thus, as examples, if the WIRMS 104, 106 communicate with one another, this reduced strobe pattern/speed limit message may be transmitted from the emergency vehicle 136 to the nearest WIRM 106, and thereafter on to other WIRMS 104 and 106, on a WIRM by WIRM basis, as well as to a WIRM gateway 110. In this way, the WIRMS 104 and 106 decrease the timing sequence for the strobe pattern to decrease the speed limit to a reduced desired speed limit of 35 m.p.h. Further, the emergency message may be transmitted to the WIRM gateway 110 via link 112 to the traffic management station 120 to indicate to the traffic management station 120 that a traffic accident 140 has occurred, the specific location of the traffic accident, as well as what portion of the lanes have had the WIRMS implement a decreased strobe pattern to bring down vehicle speed because of the traffic accident 140. [0027] In this way, WIRMS 102 may provide visual clues to drivers to enhance safety. In order to accomplish this, as previously described, the WIRMS 102 use lights that illuminate in a variety of strobe patterns to designate desired speeds. As one example, the WIRMS 102 may be used to emit light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern, so that, if a vehicle is traveling at the desired speed limit, the strobe pattern appears static to a driver of the vehicle. It should be noted that if the vehicle 130 is traveling above the desired speed limit, the strobe pattern appears to be coming towards the driver of the vehicle. On the other hand, if the vehicle 130 is traveling below the desired speed limit, the strobe pattern appears to moving away from the driver of the vehicle. Therefore, the driver can easily identify that they are driving at the requested speed limit.”).

Consider claim 9, Pfleging and Boss does not explicitly state transmitting between road side units.
In the same field of endeavor, wireless intelligent road markers (WIRMS), Hawkes teaches the aspects of the road screen networking system of claim 1, wherein the current road screen unit communicates with a next road screen unit in the driving direction, and communicates, when the next road screen unit fails, with a road screen unit following the next road screen unit in the driving direction, until a normal road screen unit is found and taken as the next road screen unit of the current road screen unit (Hawkes teaches, “[0019] With reference to FIG. 1, FIG. 1 is a system diagram in which aspects of the invention may be practiced. In one aspect, a vehicle speed control system 100 having a plurality of road markers 102 is disclosed. As one example, the road markers 102 may be wireless intelligent road markers (WIRMS) 102 and will hereinafter be referred to as WIRMS. As one example, WIRMS 102 may communicate messages with one another in combination with a plurality of WIRM gateways 110, a traffic management station 120, and traffic authorities. However, as will be described, in some aspects, WIRMS 102 may not communicate with one another and/or may be wired. [0020] WIRMS 102 may be commanded to emit a light for a pre-determined or pre-set period of time. Further, WIRMS 102 may be used to emit a light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern. In this way, if a vehicle 130 is traveling at the desired speed limit, then the strobe pattern appears static to a driver of the vehicle. Further, a message from a traffic authority (e.g., a traffic management station 120, an emergency [0025] Thus, as examples, if the WIRMS 104, 106 communicate with one another, this reduced strobe pattern/speed limit message may be transmitted from the emergency vehicle 136 to the nearest WIRM 106, and thereafter on to other WIRMS 104 and 106, on a WIRM by WIRM basis, as well as to a WIRM gateway 110. In this way, the WIRMS 104 and 106 decrease the timing sequence for the strobe pattern to decrease the speed limit to a reduced desired speed limit of 35 m.p.h. Further, the emergency message may be transmitted to the WIRM gateway 110 via link 112 to the traffic management station 120 to indicate to the traffic management station 120 that a traffic accident 140 has occurred, the specific location of the traffic accident, as well as what portion of the lanes have had the WIRMS implement a decreased strobe pattern to bring down vehicle speed because of the traffic accident 140. [0027] In this way, WIRMS 102 may provide visual clues to drivers to enhance safety. In order to accomplish this, as previously described, the WIRMS 102 use lights that illuminate in a variety of strobe patterns to designate desired speeds. As one example, the WIRMS 102 may be used to emit light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern, so that, if a vehicle is traveling at the desired speed limit, the strobe pattern appears static to a driver of the vehicle. It should be noted that if the vehicle 130 is traveling above the desired speed limit, the strobe pattern appears to be coming towards the driver of the vehicle. On the other hand, if the vehicle 130 is traveling below the desired speed limit, the strobe pattern appears to moving away from the driver of the vehicle. Therefore, the driver can [0042] As an example, an emergency vehicle 136 may have been notified about an accident (e.g., from police department based upon an x911 call) but was uncertain as to the location of the accident. As soon as the emergency vehicle 136 locates the accident 140, it transmits a message 209 to the nearest WIRM 102 to decrease the timing of the strobe pattern to decrease the speed limit (e.g., minor traffic accident on side of the road--reduce speed limit to 35 m.p.h.). That WIRM 102 transmits the message 209 to the next adjacent WIRM and each WIRM passes on the message to the other WIRMS such as, WIRMS 104 and WIRMS 106, along traffic lane 109. In this way, the frequency of the strobe pattern emitted by WIRMS 104 and WIRMS 106 along traffic lane 109 is brought to a reduced speed limit (e.g., 35 m.p.h.). Also, a yellow color, or some other color, may be emitted by the WIRMS 104 and 106 to indicate a minor traffic speed slowdown.”).

Hawkes does not explicitly state fails, however Hawkes teaches that the WIRMS can communicate to any WIRMS in the zones and over the network which provides similar functionality to that of the present invention and yields a predictable result with a reasonable expectation for success. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Pfleging-Boss-Saigusa with the teachings of Hawkes so that the diver can easily identify that they are driving the requested speed limit.
With respect to communicates, when the next road screen unit fails, with a road screen unit following the next road screen unit in the driving direction, until a normal road screen unit is found and taken as the next road screen unit of the current road Examiner take Official notice that it is known in the art for relay points to establish communication with the following relay points/node if the communication fails with the intermediate node/relay point. 

Consider claim 17, Pfleging and Boss does not explicitly state transmitting between road side units.
In the same field of endeavor, wireless intelligent road markers (WIRMS), Hawkes teaches the aspects of the operation method of claim 13, further comprising: 
transmitting a vehicle passing identification to a previous and/or next road screen unit in the driving direction when a vehicle passes a starting point of the communication range of the current road screen unit (Hawkes teaches, “[0019] With reference to FIG. 1, FIG. 1 is a system diagram in which aspects of the invention may be practiced. In one aspect, a vehicle speed control system 100 having a plurality of road markers 102 is disclosed. As one example, the road markers 102 may be wireless intelligent road markers (WIRMS) 102 and will hereinafter be referred to as WIRMS. As one example, WIRMS 102 may communicate messages with one another in combination with a plurality of WIRM gateways 110, a traffic management station 120, and traffic authorities. However, as will be described, in some aspects, WIRMS 102 may not communicate with one another and/or may be wired. [0020] WIRMS 102 may be commanded to emit a light for a pre-determined or pre-set period of time. Further, WIRMS 102 may be used to emit a light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern. In this way, if a vehicle 130 is traveling at the desired speed limit, then the strobe pattern [0025] Thus, as examples, if the WIRMS 104, 106 communicate with one another, this reduced strobe pattern/speed limit message may be transmitted from the emergency vehicle 136 to the nearest WIRM 106, and thereafter on to other WIRMS 104 and 106, on a WIRM by WIRM basis, as well as to a WIRM gateway 110. In this way, the WIRMS 104 and 106 decrease the timing sequence for the strobe pattern to decrease the speed limit to a reduced desired speed limit of 35 m.p.h. Further, the emergency message may be transmitted to the WIRM gateway 110 via link 112 to the traffic management station 120 to indicate to the traffic management station 120 that a traffic accident 140 has occurred, the specific location of the traffic accident, as well as what portion of the lanes have had the WIRMS implement a decreased strobe pattern to bring down vehicle speed because of the traffic accident 140. [0027] In this way, WIRMS 102 may provide visual clues to drivers to enhance safety. In order to accomplish this, as previously described, the WIRMS 102 use lights that illuminate in a variety of strobe patterns to designate desired speeds. As one example, the WIRMS 102 may be used to emit light based upon a timing sequence associated with a desired speed limit such that the WIRMS 102 emit light in a strobe pattern, so that, if a vehicle is traveling at the desired speed limit, the strobe pattern appears static to a driver of the vehicle. It should be noted that if the vehicle 130 is traveling above the desired speed limit, the strobe pattern appears to be coming towards the driver of the vehicle. On the other hand, if the vehicle [0042] As an example, an emergency vehicle 136 may have been notified about an accident (e.g., from police department based upon an x911 call) but was uncertain as to the location of the accident. As soon as the emergency vehicle 136 locates the accident 140, it transmits a message 209 to the nearest WIRM 102 to decrease the timing of the strobe pattern to decrease the speed limit (e.g., minor traffic accident on side of the road--reduce speed limit to 35 m.p.h.). That WIRM 102 transmits the message 209 to the next adjacent WIRM and each WIRM passes on the message to the other WIRMS such as, WIRMS 104 and WIRMS 106, along traffic lane 109. In this way, the frequency of the strobe pattern emitted by WIRMS 104 and WIRMS 106 along traffic lane 109 is brought to a reduced speed limit (e.g., 35 m.p.h.). Also, a yellow color, or some other color, may be emitted by the WIRMS 104 and 106 to indicate a minor traffic speed slowdown.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Pfleging-Boss-Saigusa with the teachings of Hawkes so that the diver can easily identify that they are driving the requested speed limit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(US 20200307580 A1) Kobayashi, Hiromitsu et al. teaches, “system and method that is operable to modify the operation of an ego vehicle that is a receiver of a V2X message so that the ego vehicle is able to determine, from among a platoon of vehicles 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683